If the organic command that "the Legis- shall provide for a uniform and equal rate of taxation" be regarded as a limitation and not as a grant of legislative power, and if the words added by the amendment viz.: "except that it may provide for special rate or rates on intangible property, but such special rate or rates shall not exceed five mills on the dollar," be regarded as further limitations, the maximum "five mills" apply only to "such special rate or rates," and as no "such special rate or rates" have been provided for by the Legislature the maximum rate has nothing upon which to operate. Obviously the section as amended is not so worded as to impose a taxation maximum of five mills upon intangibles whether the Legislature shall "provide for special rate or rates" on intangibles or not.
Rehearing denied.
WHITFIELD, P. J., TERRELL, STRUM, BROWN, AND BUFORD, J. J. Concur. *Page 746